PORTLAND GENERAL ELECTRIC COMPANY



UMBRELLA TRUST™ FOR MANAGEMENT



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective as of March 12, 2003



TABLE OF CONTENTS

Page



PREAMBLE *

ARTICLE I EFFECTIVE DATE; DURATION *

1.1 Effective Date *

1.2 Duration *

1.3 Irrevocability *

1.4 Change in Control *

ARTICLE II TRUST FUND *

2.1 Investments *

2.2 Contributions *

2.3 Recapture of Excess Assets *

2.4 Subtrusts *

2.5 Administrative Powers of Trustee *

ARTICLE III ADMINISTRATION *

3.1 Administrative Committee *

3.2 Payment of Benefits *

3.3 Disputed Claims *

3.4 Records *

3.5 Accountings *

3.6 Expenses and Fees *

ARTICLE IV LIABILITY *

4.1 Indemnity *

4.2 Bonding *

ARTICLE V INSOLVENCY *

5.1 Determination of Insolvency *

5.2 Insolvency Administration *

5.3 Termination of Insolvency Administration *

5.4 Creditors' Claims During Solvency *

ARTICLE VI SUCCESSOR TRUSTEES *

6.1 Resignation and Removal *

6.2 Appointment of Successor *

6.3 Accountings; Continuity *

ARTICLE VII GENERAL PROVISIONS *

7.1 Interests Not Assignable *

7.2 Amendment *

7.3 Applicable Law *

7.4 Agreement Binding on All Parties *

7.5 Notices and Directions *

7.6 No Implied Duties *





EXHIBIT A Assumptions and Methodology for Calculation Required

Under 2.2-2 and 2.3

TERM

INDEX OF TERMS

PROVISION



PAGE

     

Act

1.4-2(a)

*

Administrative Committee

3.1-1

*

     

Benefit

Exhibit A.1

Exhibit A

Board

Preamble

*

     

Change in Control

1.4-2

*

Code

1.2-4(b)

*

Company

Heading

*

     

ERISA

1.2-3(a)

*

ERISA Funded

1.2-3(a)

*

Excess Assets

2.3-2

*

Experts

2.5-2

*

     

Full Funding Amount

2.2-2

*

     

Insolvent

5.1-1

*

Insurer

2.1-4

*

     

Participant's Notice

3.3-2

*

Participating Employer

Preamble

*

Payment Schedule

3.2-3

*

Pension Committee

2.1-2

5

Plans

Preamble

*

PGE Board

1.4-2(a)

*

Policies

2.1-1

*

Potential Change of Control

2.2-3

*

     

Solvency

5.4-2

*

Subtrust

1.2-2

*

     

Tax Funded

1.2-3(b)

*

Trust

Preamble

*

Trustee

Heading

*

     

Written Consent of Participants

6.1-3

*



PORTLAND GENERAL ELECTRIC COMPANY



UMBRELLA TRUST



FOR MANAGEMENT



 

Portland General Electric Company

121 S.W. Salmon Street

Portland, Oregon 97204 "Company"



Wachovia Bank, N.A.

301 North Main Street

Winston-Salem, NC 27150 "Trustee"



PREAMBLE



 

Portland General Electric Company (the "Company") and the Participating
Employers as hereinafter defined have adopted the following plans (the "Plans")
for the benefit of eligible management and executive employees of the Company
and Participating Employers:



Portland General Electric Company Management Deferred Compensation Plan



Portland General Electric Company Supplemental Executive Retirement Plan



Portland General Electric Company Senior Officers' Life Insurance Benefit Plan



Portland General Electric Company assumes no liability for the payment of any
Plan benefit owed by any other Participating Employer, as defined herein, by
reason of accepting Plan sponsorship.

The Plans shall be administered by an "Administrative Committee" appointed by
the Board of Directors of the Company (the "Board") pursuant to the terms of
these Plans.





The Purpose of the Portland General Electric Company Umbrella Trust for
Management (the "Trust") is to give Plan participants and participants of such
other contracts, agreements, or plans ("Other Contracts") as the Board may
designate as covered by the Trust greater security by placing assets in trust
for use only to pay benefits, fees and expenses of the Trustee, or, if the
Company or a Participating Employer becomes Insolvent, to pay creditors.



A "Participating Employer" shall mean the Company or any affiliated or
subsidiary company designated by the Board as a Participating Employer under the
Plans, Other Contracts, or any of them, as long as such designation has become
effective and continues to be in effect. The designation as a Participating
Employer shall become effective only upon the acceptance of such designation by
a Participating Employer. A Participating Employer may revoke its acceptance of
designation as a Participating Employer at any time, but until it makes such
revocation, all of the provisions of this Trust and any amendments thereto shall
apply to the participant (and his beneficiaries) of the Participating Employer.



The Trust is intended to be a grantor trust, a portion of the income of which is
taxable to each Participating Employer. Trust assets are subject to the claims
of the general creditors of the Participating Employers during insolvency. The
Participating Employers shall be treated as the owners of a portion of the Trust
for federal income tax purposes in accordance with the provisions of Sections
671 through 679 of the Internal Revenue Code of 1986 as amended. No contribution
to or income of the Trust is to be taxable to Plan participants until benefits
are distributed to them.



The parties therefore establish this Trust on the following terms:





EFFECTIVE DATE; DURATION



 1. Effective Date

    

    Prior to March 12, 2003, the Portland General Electric Company (the
    "Company") was a participating employer in the Portland General Holdings,
    Inc. Umbrella Trust for Management ("PGH Trust"). PGE's assets under the PGH
    Trust were held in the PGE subtrusts under the PGH Trust ("PGE Subtrusts").
    This Trust is hereby established by the Company effective March 12, 2003, as
    a successor trust with respect to all of the PGE Subtrusts; on March 12,
    2003, all of the PGE Subtrusts were transferred to this Trust.

    The assets transferred from each PGE Subtrust in the PGH Trust to this Trust
    shall be held in the Plan Subtrust in this Trust indicated below:

     

    PGE Subtrust Under PGH Trust
    
    Plan Subtrust in this Trust
    
    Portland General Holdings, Inc. Management Deferred Compensation Plan
    
    Portland General Electric Company Management Deferred Compensation Plan
    
    Portland General Holdings, Inc. Supplemental Executive Retirement Plan
    
    Portland General Electric Company Supplemental Executive Retirement Plan
    
    Portland General Holdings, Inc. Senior Officers' Life Insurance Benefit Plan
    
    Portland General Electric Company Senior Officers' Life Insurance Benefit
    Plan

     

    The Trust year shall coincide with the Company's fiscal year, which is the
    calendar year.

    

 2. Duration

    

    This Trust shall continue in effect until all the assets of the Trust fund
    are exhausted through distribution of benefits to participants, payment to
    general creditors in the event of insolvency, payment of fees and expenses
    of the Trustee, and return of remaining funding of all Subtrusts pursuant to
    1.2-2.
    
    
    
    Except as provided in 2.3, the Trust shall be irrevocable with respect to
    amounts contributed to it for a Plan. The Trustee shall return to the
    Participating Employer any assets remaining in the separate and distinct
    subtrusts ("Subtrust") established for each Plan for each Participating
    Employer after all benefits are satisfied pursuant to Section 2.4.
    
    
    
    If the existence of this Trust is held to be ERISA Funded or Tax Funded by a
    federal court and appeals from that holding are no longer timely or have
    been exhausted, this Trust shall terminate.
    
    
    
    This Trust is "ERISA Funded" if it prevents any of the Plans from meeting
    the "unfunded" criterion of the exceptions to various requirements of Title
    I of the Employee Retirement Income Security Act of 1974 ("ERISA") for plans
    that are unfunded and maintained primarily for the purpose of providing
    deferred compensation for a select group of management or highly compensated
    employees.
    
    
    
    This Trust is "Tax Funded" if it causes the interest of a participant in
    this Trust to be includible for federal income tax purposes in the gross
    income of the participant prior to actual receipt of Plan benefits by the
    participant.
    
    
    
    Prior to a Change in Control, the Board may also terminate this Trust if it
    determines that:
    
    
    
    Judicial authority or the opinion of the U.S. Department of Labor, Treasury
    Department or Internal Revenue Service (as expressed in proposed or final
    regulations, advisory opinions or rulings, or similar administrative
    announcements) creates a significant risk that the Trust will be held to be
    ERISA Funded or Tax Funded, or
    
    
    
    ERISA or the Internal Revenue Code (the "Code") requires the Trust to be
    amended in a way that creates a significant risk that the Trust will be held
    to be ERISA Funded or Tax Funded, and failure to so amend the Trust could
    subject the Company to material penalties.
    
    
    
    Upon such a termination as described in 1.2-3 and 1.2-4, the assets of each
    Subtrust remaining after payment of the Trustee's fees and expenses shall be
    distributed as follows:
    
    
    
    If a Potential Change in Control as defined in 2.2-3 has not occurred, such
    assets shall be returned to the Participating Employer. The Participating
    Employer shall then either (i) transfer such assets to a new trust which is
    not deemed to be ERISA Funded, but which is similar in all other respects to
    this Trust; or (ii) if it is not possible to establish the trust in (i)
    above, retain the assets returned to the Participating Employer.
    
    
    
    If a Potential Change in Control as defined in 2.2-3 has occurred, and more
    than six (6) months has elapsed from the date of the Potential Change in
    Control without a Change in Control, as defined in 1.4-2, occurring, then
    (a) above shall apply.
    
    
    
    If a Potential Change in Control as defined in 2.2-3 has occurred and either
    six (6) months or less has elapsed from the date of the Potential Change in
    Control or there has been a Change in Control, as defined in 1.4-2, then
    such assets shall be allocated in proportion to the accrued benefit rights
    of the participants and distributed to them in lump sums. Any assets
    remaining shall be returned to the Participating Employer.
    
    
    
    Except as otherwise provided herein, in the event of any final determination
    by the Internal Revenue Service or a court of competent jurisdiction, which
    determination is not appealable or the time for appeal or protest of which
    has expired, which determination determines that the participants or any
    particular participant is subject to federal income taxation on amounts held
    in Trust hereunder prior to the distribution to the participant or
    participants of such amounts, the Trustee shall, on receipt by the Trustee
    of notice of such determination, pay to each participant the portion of the
    trust corpus includible in such participant's federal gross income. This
    provision shall also apply to any beneficiary of a participant.

    

 3. Irrevocability

    

    This Trust shall be irrevocable.

    

 4. Change in Control

    

    On a Change in Control described in 1.4-2, the assets held in the existing
    Subtrusts for participants who had benefit rights under the Plans before the
    Change in Control occurred shall cover only the benefits provided by the
    Plans for participants covered by the Plans at the time of the Change in
    Control, including benefits accrued after the Change in Control. If any
    Participating Employer makes contributions for benefits owed to new
    participants under a Plan after a Change in Control such contributions and
    any insurance contracts or other assets purchased with them shall be held in
    a new Subtrust separate from the existing Subtrust for previous
    participants.
    
    
    
    A "Change in Control" shall occur if:
    
    
    
    Any "person" or "group" (within the meaning of Sections 13(d) and 14(d)(2)
    of the Securities Exchange Act of 1934, as amended (the "Act")) becomes the
    "beneficial owner" (as defined in Rule 13-d under the Act) of more than
    thirty percent (30%) of the then outstanding voting stock of Portland
    General Electric Company, otherwise than through a transaction arranged by,
    or consummated with the prior approval of the Board of Directors of Portland
    General Electric Company ("PGE Board"); or
    
    
    
    The PGE Board adopts a resolution to the effect that, for purposes of this
    Trust, a Change in Control has occurred.





TRUST FUND



 1. Investments

    

    The Trust fund may include investments in insurance policies ("Policies").
    Such Policies may be purchased by the Company or other Participating
    Employers and transferred to the Trustee as in-kind contributions or may be
    purchased by the Trustee with the proceeds of cash contributions. The Trust
    shall be the owner and beneficiary of such Policies. The purchase and
    holding of such Policies shall be an investment directed by the
    Participating Employer, pursuant to 2.1-2. The Participating Employer's
    contributions to the Trust may include sufficient cash to make projected
    premium payments on such Policies and payments of any interest due on loans
    secured by the cash value of such Policies.
    
    
    
    Prior to a Potential Change in Control, the Trustee shall invest the Trust
    fund in accordance with written directions from the committee responsible,
    from time to time, for directing the investment of the Portland General
    Electric Company Pension Plan, or any successor thereto (the "Pension
    Committee"). The Trustee shall act only as an administrative agent in
    carrying out the directed investment transactions and shall not be
    responsible for the investment decision.
    
    
    
    In the event that the Trustee does not receive instructions from the Pension
    Committee for the investment of part or all of the Trust fund, and in all
    events following a Potential Change in Control, the Trustee shall invest the
    Trust fund in property in accordance with applicable law. Permissible
    investments shall include but not be limited to the following:
    
    
    
    Policies.
    
    
    
    Investments in direct obligations of the United States of America or
    agencies of the United States of America or obligations unconditionally and
    fully guaranteed as to principal and interest by the united States of
    America, in each case maturing within one (1) year or less from the date of
    acquisition.
    
    
    
    Investments in negotiable certificates of deposit (in each case maturing
    within one (1) year or less from the date of acquisition) issued by a
    commercial bank organized and existing under the laws of the United States
    of America or any state thereof having a combined capital and surplus of at
    least one billion dollars (1,000,000,000).
    
    
    
    If the Trustee is directed to invest in Policies (pursuant to 2.1-1) or if
    the Trustee elects to purchase Policies (pursuant to 2.1-3), the Trustee
    shall have the power to exercise all rights, privileges, options and
    elections granted by or permitted under any Policy or under the rules of the
    issuing insurance company ("Insurer"). Prior to a Potential Change in
    Control and subsequent to the passing of six (6) months following a
    Potential Change in Control in which a Change in Control does not occur, the
    exercise by the Trustee of any incidents of ownership under any Policy shall
    be subject to the direction of the Chief Financial Officer of the Company.

    

    Notwithstanding anything contained herein to the contrary, neither the
    Participating Employer nor the Trustee shall be liable for the refusal of
    any Insurer to issue or change any Policy or Policies or to take any other
    action requested by the Trustee; nor for the form, genuineness, validity,
    sufficiency or effect of any Policy or Policies held in the Trust; nor for
    the act of any person or persons that may render any such Policy or Policies
    null and void; nor for failure of any Insurer to pay the proceeds of any
    such Policy or Policies as and when the same shall become due and payable;
    nor for any delay in payment resulting from any provision contained in any
    such Policy or Policies; nor for the fact that for any reason whatsoever
    (other than its own negligence or willful misconduct) any Policy or Policies
    shall lapse or otherwise become uncollectible.

    

     

     

     

 2. Contributions

    

    The Participating Employer may, in its sole discretion and at any time,
    contribute to the Trust such amounts as are reasonably necessary to provide
    for all benefits payable under the Plans, including amounts to purchase the
    Policies and to pay premiums and loan interest payments, all as described in
    2.1-1. Contributions may be in cash or in kind. The time of payment of
    contributions shall be decided by the Board, except as provided in 2.2-2.
    
    
    
    Upon a Potential Change in Control as defined in 2.2-3, each Participating
    Employer may, in its sole discretion, identify and contribute to its
    Subtrusts the sum of the following (collectively, the "Full Funding
    Amount"):
    
    
    
    With respect to the Supplemental Executive Retirement Plan and the
    Management Deferred Compensation Plan, the amount by which the present value
    of all benefits payable under the Plans exceeds the value of the applicable
    Subtrust assets. Each participant's benefits for purposes of calculating
    present value shall be the highest benefit the participant would have under
    the Plans within the six (6) months following a Potential Change in Control,
    assuming that no changes are made in the participant's level of fee
    deferral, that employment continues for six (6) months at the same rate of
    compensation, and that the participant receives any benefit enhancement
    provided by the Plans upon a Change in Control. The Policies shall be valued
    at net cash surrender value (net of loans).
    
    
    
    With respect to the Supplemental Executive Retirement Plan and the
    Management Deferred Compensation Plan, the amount of the premiums, and the
    interest on any policy loans, on Policies held in the Trust due as of the
    next anniversary date of such Policies.
    
    
    
    With respect to the Senior Officers' Life Insurance Benefit Plan, the
    difference between the net cash surrender value (net of loans) of the
    policies and the net single premium required for the promised death benefit.
    
    
    
    A reasonable estimate, including without limitation any amounts contemplated
    by 3.3-4, provided by the Trustee of its fees due over the remaining
    duration of the Trust.
    
    
    
    A "Potential Change in Control" shall occur if the Board adopts a resolution
    to the effect that for purposes of this Trust a Potential Change in Control
    has occurred.
    
    
    
    The calculations required under 2.2-2 shall be based on the terms of the
    Plans or Other Contracts and the actuarial assumptions set forth in the
    attached Exhibit A, which, prior to a Change in Control, may be revised by
    the Board from time to time.
    
    
    
    The Trustee shall accept the contributions made by the Participating
    Employer and shall hold them as a Trust fund for the payment of benefits
    under the Plans. Any contribution of the Full Funding Amount to the Trust
    under 2.2-2 upon a Potential Change in Control shall be returned to the
    Participating Companies six (6) months after delivery of such contribution
    to the Trustee at the request of the Chief Financial Officer of the Company,
    unless a Change in Control shall have occurred during such six (6) month
    period. Such six (6) month period shall be renewed in the event of and upon
    the date of any subsequent Potential Change in Control occurring.
    
    
    
    The Chief Financial Officer of the Company shall notify the Trustee of the
    occurrence of a Change in Control or Potential Change in Control and the
    Trustee may rely on such notice or on any other actual notice satisfactory
    to the trustee, of such a Change in Control or Potential Change in Control
    which the Trustee may receive.

    

 3. Recapture of Excess Assets

    

    Prior to a Change in Control, in the event any Subtrust (other than the
    Subtrust for the Senior Officers' Life Insurance Benefit Plan) shall hold
    Excess Assets, the Board, at its option, may direct the Trustee to return
    part or all of such Excess Assets to the Participating Employers. Following
    a Change in Control Excess Assets shall be held by the Trustee in each
    separate Subtrust until all benefits due from each Participating Employer
    are paid pursuant to 2.4-3.
    
    
    
    "Excess Assets" are assets of any Subtrust exceeding one hundred twenty-five
    percent (125%) of the present value of all the benefits due participants of
    a Participating Company in such Subtrust.
    
    
    
    The calculation required by 2.3-2 shall be based on the terms of the Plans
    or Other Contracts and the actuarial assumptions set forth in Exhibit A.

    

 4. Subtrusts

    

    The Trustee shall establish separate Subtrusts for each Participating
    Employer's contribution to each Plan and any Other Contracts subject to the
    Trust. The account for each Subtrust shall reflect an undivided interest in
    assets of the Trust fund and shall not require any segregation of particular
    assets, except that a Policy covering benefits of a particular Plan or Other
    Contract shall be held in the Subtrust for that Plan or Other Contract. Any
    contribution received by the Trustee which is not earmarked for a particular
    Plan or Other Contract shall be allocated among all Subtrusts as established
    for that Participating Employer in proportion to their balances.
    
    
    
    The Trustee shall allocate investment earnings and losses of the Trust fund
    among the Subtrusts in proportion to their balances, except that changes in
    the value of a Policy shall be allocated to a Subtrust for which it is held.
    Payments to general creditors during insolvency administration under 5.2
    shall be charged against the Subtrusts in proportion to their balances,
    except the payment of benefits to a Plan participant as a general creditor
    shall be charged against the Subtrust for that Plan.
    
    
    
    Prior to a Change in Control, benefit payments from a Subtrust shall be made
    in full until the assets of the Subtrust are exhausted or the Participating
    Employer's Plan liabilities have been satisfied. Assets held in the
    Participating Employer's other Subtrusts shall not be available to satisfy
    other Plan liabilities. In the event any Subtrust established for the
    Participating Employer has assets remaining after paying out all benefits,
    those remaining assets shall be returned to that Participating Employer
    pursuant to 1.2-4.
    
    
    
    Following a Change in Control, in the event any Subtrust established for the
    Participating Employer has assets remaining after paying out all benefits,
    those remaining assets shall be poured over into any other Subtrust of the
    Participating Employer for any Plan still having participants whose benefits
    have not been fully paid. All pour-overs to a Subtrust from other Subtrusts
    of the Participating Employer shall be made in proportion to their unfunded
    Plan liabilities. After the satisfaction of all liabilities of the
    Participating Employer, the remaining balances in the Subtrusts will be
    returned to that Participating Employer pursuant to 1.2-4.

    

 5. Administrative Powers of Trustee

    

    Subject in all respects to applicable provisions of this Trust, the Plans,
    and Other Contracts, the Trustee shall have the rights, powers and
    privileges of an absolute owner when dealing with property of the Trust,
    including (without limiting the generality of the foregoing) the powers
    listed below:
    
    
    
    To sell, convey, transfer, exchange, partition, lease, and otherwise dispose
    of any of the assets of the Trust at any time held by the Trustee under this
    Trust agreement;
    
    
    
    To commence or defend lawsuits or legal or administrative proceedings; to
    compromise, arbitrate or settle claims, debts or damages in favor of or
    against the Trust; to deliver or accept, in either total of partial
    satisfaction of any indebtedness or other obligation, any property; to
    continue to hold for such period of time as the Trustee may deem appropriate
    any property so received; and to pay all costs and reasonable attorneys'
    fees in connection therewith out of the assets of the Trust;
    
    
    
    To renew or extend the time of payment of any obligation due or to become
    due;
    
    
    
    To foreclose any obligation by judicial proceeding or otherwise;
    
    
    
    To borrow money from any person in such amounts, upon such terms and for
    such purposes as the Trustee, in its discretion, may deem appropriate; and
    in connection therewith, to execute promissory notes, mortgages or other
    obligations and to pledge or mortgage any Trust assets as security; and to
    lend money on a secured or unsecured basis to any person other than a party
    of interest;
    
    
    
    To appoint one or more persons or entities as ancillary trustee or
    subtrustee provided that any such ancillary trustee or subtrustee shall act
    with such power, authority, discretion, duties, and functions of the Trustee
    as shall be specified in the instrument establishing such ancillary or
    subtrust, and the Trustee may pay the reasonable expenses and compensation
    of such ancillary trustees or subtrustees out of the Trust;
    
    
    
    To hold such part of the assets of the Trust uninvested for such limited
    periods of time as may be necessary for purposes of orderly account
    administration or pending required directions, without liability for payment
    of interest;
    
    
    
    To determine how all receipts and disbursements shall be credited, charged
    or apportioned as between income and principal, and the decision of the
    Trustee shall be final and not subject to question by any participant or
    beneficiary of the Trust; and
    
    
    
    Generally to do all acts, whether or not expressly authorized, which the
    Trustee may deem necessary or desirable for the orderly administration or
    protection of the Trust fund.
    
    
    
    The Trustee may engage one or more independent attorneys, accountants,
    actuaries, appraisers or other experts (the "Experts") for any purpose,
    including the determination of Excess Assets. The determination of the
    Experts shall be final and binding on the Company, each Participating
    Company, the Trustee, and all of the participants unless within thirty (30)
    days after receiving a determination deemed by any participant to be
    adverse, any participant initiates suit in a court of competent jurisdiction
    seeking appropriate relief. The Trustee shall have no duty to oversee or
    independently evaluate the determination of the Experts. The Trustee shall
    be authorized to pay the fees and expenses of any Experts out of the assets
    of the Trust fund.
    
    
    
    The Participating Employer shall from time to time pay taxes (references in
    this Trust agreement to the payment of taxes shall include interest and
    applicable penalties) of any and all kinds whatsoever which at any time are
    lawfully levied or assessed upon or become payable in respect of the Trust
    fund, the income or any property forming a part thereof, or any security
    transaction pertaining thereto. To the extent that any taxes levied or
    assessed upon the Trust fund are not paid by the Participating Employer or
    contested by the Participating Employer pursuant to the last sentence of
    this paragraph, the Trustee shall pay such taxes out of the Trust fund, and
    the Participating Employer shall, upon demand by the Trustee, deposit into
    the Trust fund an amount equal to the amount paid from the Trust fund to
    satisfy such tax liability. If requested by the Participating Employer, the
    Trustee shall, at the Participating Employer's expense, contest the validity
    of such taxes in any manner deemed appropriate by the Participating Employer
    or its counsel, but only if it has received an indemnity bond or other
    security satisfactory to it to pay any expenses of such contest.
    Alternatively, the Participating Employer may itself contest the validity of
    any such taxes, but any such contest shall not affect the Participating
    Employer's obligation to reimburse the Trust fund for taxes paid from the
    Trust fund.
    
    
    
    In the event a Plan participant's beneficiary designation pursuant to the
    Plan results in a participant or the participant's spouse being deemed to
    have made a Ageneration-skipping transfer" as defined in Section 2611 of the
    Code, then to the extent that the participant or participant's "executor,"
    as said term is defined in the Code (or the spouse of the participant or
    said spouse's statutory executor in the case of a generation-skipping
    transfer deemed to have been made by a participant's spouse), have not
    previously used the total generation-skipping transfer exemption that is
    available under Section 2631 of the code to such transferor, the
    Participating Employer or the Trustee may consider such unused exemption to
    be allocated in the manner prescribed by Section 2632 of the Code except
    that (i) any generation-skipping transfer resulting from said beneficiary
    designation shall be excluded from the allocation; and (ii) the method of
    allocation under Section 2632 shall be reversed so that such unused portion
    of said transferor's exemption shall be applied first to trusts or trust
    equivalents of which said transferor is the deemed transferor and from which
    taxable distributions occur at said transferor's death and, second, to
    direct skips occurring at said transferor's death (other than any direct
    skip resulting from such beneficiary designation). The Participating
    Employer or Trustee may also consider any portion of said transferor's total
    generation-skipping transfer exemption not used pursuant to the provisions
    of the previous sentence to be allocated to the transfer resulting from the
    beneficiary designation that gives rise to the generation-skipping transfer
    hereunder.



Notwithstanding any provisions in the Plans or this Trust agreement to the
contrary, the Participating Employer or the Trustee may withhold any benefits
payable to a beneficiary as a result of the death of the participant or any
other beneficiary until such time as (i) the Participating Employer or Trustee
is able to determine whether a generation-skipping transfer tax, as defined in
Chapter 13 of the Code, or any substitute provision therefor, is payable by the
Participating Employer or Trustee; and (ii) the Participating Employer or
Trustee has determined the amount of generation-skipping transfer tax that is
due, including interest thereon. If any such tax is payable, the Participating
Employer or Trustee shall reduce the benefits otherwise payable hereunder to
such beneficiary by the amount necessary to provide said beneficiary with a
benefit equal to the amounts that would have been payable if the original
benefits had been calculated on the basis of a present value at the time of the
generation-skipping transfer equal to the then present value of the originally
contemplated benefit less an amount equal to the generation-skipping transfer
tax and any interest thereon that is payable as a result of the death in
question. The Participating Employer or Trustee may also withhold from
distribution by further reduction of the then net present value of benefits
calculated in accordance with the terms of the previous sentence such amounts as
the Participating Employer or Trustee deems are reasonable necessary to pay
additional generation-skipping transfer tax and interest thereon. Any amounts so
withheld shall be payable as soon as there is a final determination of the
applicable generation-skipping tax and interest thereon. No interest shall be
payable by the Participating Employer or Trustee to any beneficiary for the
period of time that is required from the date of death to the time when the
aforementioned generation-skipping transfer tax determinations are made and the
amount of benefits payable to a beneficiary can be fully determined.





ADMINISTRATION



 1. Administrative Committee

    

    An Administrative Committee as appointed by the Board is the Plan
    administrator for each Plan and has general responsibility to interpret each
    Plan and determine the rights of participants and beneficiaries pursuant to
    the terms of such Plan. Other Contracts designated by the Board as covered
    by the Trust shall be administered by an Administrative Committee as
    designated by the Board.
    
    
    
    The Trustee shall be given the names and specimen signatures of members of
    the Administrative Committee and any other party designated by the Board to
    administer Other Contracts, and the members of the Pension Committee. The
    Trustee shall accept and rely upon the names and signatures until notified
    of change. Instructions to the Trustee shall be signed for the Board by the
    Chairman or such other person as the Board may designate.

    

 2. Payment of Benefits

    

    The Trustee shall pay benefits to participants and beneficiaries on behalf
    of each Participating Employer in satisfaction of its obligation under the
    Plans. A participant's entitlement to benefits under the Plans shall be
    determined by the Administrative Committee. Prior to and following a
    Potential Change in Control, any claim for such benefits shall be considered
    and reviewed under the claims procedures set out in the Plans. The
    Participating Employer's obligation shall not be limited to the Trust fund
    and a participant shall have a claim against the Participating Employer for
    any payment not made by the Trustee, including payments not made by reason
    of insufficient Trust funds.
    
    
    
    Prior to a Change in Control or a Potential Change in Control, the Trustee
    shall make payments in accordance with written direction from the
    Administrative Committee, the Board or its designee with respect to Other
    Contracts, except as provided in 3.3.
    
    
    
    Following a Potential Change in Control or Change in Control, the
    Administrative Committee shall deliver to the Trustee, contemporaneously
    with the delivery, if any, of the Full Funding Amount to the Trustee
    pursuant to Section 2.2-2, a schedule (the "Payment Schedule") indicating
    the amounts payable in respect of each participant, or providing a formula
    or instructions acceptable to the Trustee for determining the amounts so
    payable, the form in which such amount is to be paid (as provided for or
    available under the Plans or Other Contracts) and the time of commencement
    for payment of such amounts. The Payment Schedule shall include instructions
    as to the amount of any interest or other income accruing under the Plans or
    Other Contracts, and such instructions shall be revised from time to time to
    the extent necessary to accurately pay participants their benefits due under
    the Plans or Other Contracts. A modified Payment Schedule shall be delivered
    by the Administrative Committee to the Trustee upon the occurrence of any
    event, such as early retirement of a participant, requiring a modification
    of the Payment Schedule. Whenever the Administrative Committee is required
    to deliver to the Trustee a Payment Schedule or a modified Payment Schedule,
    the Administrative Committee shall also deliver at the same time to each
    participant the respective portion of the Payment Schedule or modified
    Payment Schedule that sets forth the amount payable to that participant.
    Except as otherwise provided herein, following a Potential Change in
    Control, the Trustee shall make payments to the participants in accordance
    with such Payment Schedule. Where a Change in Control does not occur within
    six (6) months of a Potential Change in Control, the Trustee shall make
    payments pursuant to the Administrative Committee's direction as provided in
    3.2-2.
    
    
    
    Following a Change in Control, the Trustee shall make payments to the
    participants in accordance with the last Payment Schedule delivered to the
    Trustee prior to the Change in Control adjusted pursuant to the therein
    provided formula or instructions.
    
    
    
    The Trustee shall be permitted to withhold from any payment due to a
    participant the amount required by law to be withheld under federal, state
    and local wage withholding requirements or otherwise, and shall pay over to
    the appropriate government authority the amounts withheld or determine that
    such amounts have been paid by the Participating Employer. The Trustee may
    rely on instructions from the Participating Employer as to any required
    withholding and shall be fully protected under Section 4.1 hereof in relying
    upon such instructions.
    
    
    
    The Trustee shall use the assets of the Trust or any Subtrust to make
    benefit payments or other payments in the following order:
    
    
    
    All assets of the Trust or Subtrust other than Policies;
    
    
    
    Cash contributions from the Participating Employer; and the Participating
    Employer may make cash contributions to the Trust to enable the Trustee to
    make all benefit payments and other payments when due, unless the
    Participating Employer makes such payments directly, whenever the Trustee
    advises the Participating Employer that the assets of the Trust or Subtrust,
    other than Policies with Insurers, are insufficient to make such payments;
    and
    
    
    
    Policies with Insurers held in the Trust or Subtrust; and in using any such
    Policies, the Trustee shall first borrow the cash surrender value of each
    such Policy, proceeding in order of Policies from the Policies which have
    been in force for the longest times (and in alphabetical order based on the
    last name of the insured for Policies placed in force on the same date) to
    the Policies which have most recently been placed in force; and thereafter
    the Trustee shall surrender Policies in the same order of priority as set
    forth above.

    

    Notwithstanding the foregoing, prior to a Change in Control, the Trustee may
    use the assets of the Trust or any Subtrust in any other order of priority
    directed by the Board.

    

 3. Disputed Claims

    

    Prior to a Change in control all disputed claims will be handled pursuant to
    the claims provision of the Plan which the participant is claiming a
    benefit.
    
    
    
    Following the occurrence of a Potential Change in Control, if a participant
    reasonably believes that the Payment Schedule does not properly reflect the
    amount payable to such participant or the time or form of payment from the
    Trust in respect of the Plans, such participant shall be entitled to deliver
    to the Trustee written notice (the "Participant's Notice") setting forth
    payment instructions for the amount the participant believes is due under
    the relevant terms of the Plans. The participant shall also deliver a copy
    of the Participant's Notice to the Administrative Committee within ten (10)
    business days of the delivery to the Trustee. Unless the Trustee receives
    written objection, including a statement of the particular grounds for such
    objection, from the Participating Employer within twenty (20) business days
    after receipt by the Trustee of such notice, the Trustee shall make the
    payment in accordance with the payment instructions set forth in the
    Participant's Notice. If the Trustee receives written objection from the
    Participating Employer, the Trustee may independently determine the merits
    of the claim. If the merits of the claim depend on compensation, service or
    other data in the possession of the Administrative Committee and it is not
    provided, the Trustee may rely upon information provided by the participant.
    
    
    
    The Trustee shall give notice to the participant and the Administrative
    Committee of its decision on the claim made pursuant to 3.3-2. Either the
    participant or the Administrative Committee may challenge the Trustee's
    decision by filing suit in a court of competent jurisdiction. If no such
    suit is filed within thirty (30) days after notice of the Trustee's
    decision, the decision shall become final and binding on all parties. If the
    decision is to grant the claim, then, following the expiration of the
    appropriate waiting period and appeals period, the Trustee shall make
    payment to the participant.
    
    
    
    The Trustee may decline to decide a claim and may file suit to have the
    matter resolved by a court of competent jurisdiction. All of the Trustee's
    expenses in the court proceeding, including attorneys' fees, shall be
    allowed as administrative expenses of the Trust.
    
    
    
    If the Administrative Committee opposes a claim presented under 3.3-2 and
    the Trustee or Participating Employer ultimately is required or agrees to
    pay the claim, the participating Employer shall reimburse the participant's
    expenses in pursuing the claim, including attorneys' fees at the trial and
    appellate level.

    

    Records

    

    The Trustee shall keep complete records on the Trust fund open to inspection
    by the Participating Employers, the Board, the Pension Committee and the
    Administrative Committee at all reasonable times. In addition to accountings
    required below, the Trustee shall furnish to the Participating Employers,
    the Board, the Pension Committee and the Administrative Committee any
    information requested about the Trust fund.

    

 4. Accountings

    

    Prior to a Change in Control the Trustee shall furnish the Administrative
    Committee with a complete statement of account quarterly within sixty (60)
    days after the end of each quarter showing assets and liabilities and income
    and expense for the year of each Subtrust. The form and content of the
    account shall be sufficient for each Participating Employer to include in
    computing its taxable income and credits the income, deductions and credits
    against tax that are attributable to the Trust fund. Subsequent to a Change
    in Control, the Trustee shall furnish the Participating Employer with a
    final accounting only.
    
    
    
    The Administrative Committee may object to an accounting within sixty (60)
    days after it is furnished and require that it be settled by audit by a
    qualified, independent certified public accountant. The auditor shall be
    chosen by the Trustee from a list of at least five (5) such accountants
    furnished by the Administrative Committee at the time the audit is
    requested. Either the Administrative Committee or the Trustee may require
    that the account be settled by a court of competent jurisdiction, in lieu of
    or in conjunction with the audit. All expenses of any audit or court
    proceedings, including reasonable attorneys' fees, shall be allowed as
    administrative expenses of the Trust.
    
    
    
    If the Administrative Committee does not object to an accounting within the
    time provided, the account shall be settled for the period covered by the
    accounting.
    
    
    
    When an account is settled, it shall be final and binding on all parties,
    including all participants and persons claiming through them, absent a
    showing of fraud, willful misconduct or bad faith.

    

 5. Expenses and Fees

    

    The Trustee shall be reimbursed for all expenses and shall be paid a
    reasonable fee fixed by it from time to time. No increase in the fee shall
    be effective before ninety (90) days after the Trustee gives notice to the
    Administrative Committee of the increase. The Trustee shall notify the
    Administrative Committee periodically of expenses and fees.
    
    
    
    Each Participating Employer shall pay its portion of administrative fees or
    expenses. If not so paid, the fees and expenses shall be paid from the Trust
    fund. Each Participating Employer shall reimburse the Trust fund for its
    portion of any fees and expenses paid out of it.





LIABILITY



 1. Indemnity

    

    The Company shall indemnify and defend the Trustee from any claim, loss,
    liability or expense arising from any action or inaction in administration
    of this Trust based on direction or information from the Chief Executive
    Officer, the Chief Financial Officer, the Pension Committee, the
    Administrative Committee, or the Board, absent the Trustee's willful
    misconduct or bad faith.

    

 2. Bonding



The Trustee need not give any bond or other security for performance of its
duties under this Trust.





INSOLVENCY



 1. Determination of Insolvency

    

    A Participating Employer is "Insolvent" for purposes of this Trust if:
    
    
    
    A Participating Employer is unable to pay its debts as they come due; or
    
    
    
    A Participating Employer is the subject of a pending proceeding as a debtor
    under the Bankruptcy Code.
    
    
    
    The Chief Executive Officer (or, if none, President) and the Board of
    Directors of any Participating Employer shall promptly give written notice
    to the Trustee upon that Participating Employer becoming Insolvent. In
    addition, if the Trustee receives actual knowledge other than by receipt of
    such a notice, that a Participating Employer is Insolvent, the Trustee shall
    independently determine whether such insolvency exists. The reasonable
    expenses of such determination shall be allowed as administrative expenses
    of the Trust.
    
    
    
    Upon receipt of the notice from either the Chief Executive Officer (or, if
    none, President) or the Board of Directors of any Participating Employer or
    the actual knowledge described in 5.1-2, the Trustee shall discontinue
    making payments from the Trust fund to the Participating Employer's
    participants under the Plans and shall commence insolvency administration
    under 5.2.
    
    
    
    The Trustee shall have no obligation to investigate the financial condition
    of the Participating Employer prior to receiving a notice or actual
    knowledge of insolvency under 5.1-2.

    

 2. Insolvency Administration

    

    During insolvency administration the Trustee shall hold each Insolvent
    Participating Employer's Subtrusts for the benefit of the general creditors
    of that Participating Employer, and shall make payments only in accordance
    with 5.2-2. The Trustee shall continue the investment of the Trust fund in
    accordance with 2.1.
    
    
    
    The Trustee shall make payments out of the Trust fund in one or more of the
    following ways:
    
    
    
    To general creditors of the Insolvent Participating Employer in accordance
    with instructions from a court, or a person appointed by a court, having
    jurisdiction over the Participating Employer's condition of insolvency;
    
    
    
    To plan participants and beneficiaries in accordance with such instructions;
    or
    
    
    
    In payment of its own fees or expenses.
    
    
    
    The Trustee shall be a secured creditor with a priority claim to the Trust
    fund with respect to its own fees and expenses.

    

 3. Termination of Insolvency Administration

    

    Insolvency administration shall terminate at such times as:
    
    
    
    the Trustee has received written notice from the Chief Executive Officer
    (or, if none, President) and the Board of Directors of the Participating
    Employer that the Participating Employer has ceased to be Insolvent; or
    
    
    
    if the Trustee has received actual knowledge pursuant to 5.1-2 that the
    Participating Employer is Insolvent, the Trustee determines , after
    reasonable investigations that the Participating Employer is not or has
    ceased to be Insolvent.
    
    
    
    Insolvency administration shall also terminate if and when the Trustee is
    ordered by a court of competent jurisdiction to resume payments to
    beneficiaries.
    
    
    
    Upon termination of insolvency administration for the Participating Employer
    under 5.3-1, each Subtrust shall continue to be held for the benefit of its
    participants in the Plans. Benefit payments due during the period of
    insolvency administration shall be made as soon as practicable, together
    with interest from the due dates at the following rates:
    
    
    
    For the Management Deferred Compensation Plan, the rate credited on the
    participant's account under the Plan.
    
    
    
    For the Supplemental Executive Retirement Plan, a rate equal to the interest
    rate fixed by the Pension Benefit Guaranty Corporation for valuing immediate
    annuities in the month immediately preceding the determination that the
    Participating Employer is not Insolvent or has ceased to be Insolvent.

    

 4. Creditors' Claims During Solvency

    

    During periods of Solvency, the Trustee shall hold the Trust fund
    exclusively to pay benefits and fees and expenses until all have been paid.
    Creditors of the Participating Employers shall not be paid during Solvency
    from the Trust fund, which may not be seized by or subjected to the claims
    of such creditors in any way.
    
    
    
    A period of "Solvency" is any period not covered by 5.2.



 



SUCCESSOR TRUSTEES



 1. Resignation and Removal

    

    The Trustee may resign at any time by notice to the Board (or to the Board
    and the participants if a Change in Control has occurred). Such resignation
    shall be effective in sixty (60) days unless the Board and the Trustee agree
    otherwise. Prior to a Change in Control the Trustee may be removed by the
    Board on sixty (60) days' notice or shorter notice accepted by the Trustee.
    When resignation or removal is effective, the Trustee shall begin transfer
    of assets to the successor Trustee immediately. The transfer shall be
    completed within sixty (60) days from such resignation or removal, unless
    the Board extends the time limit.
    
    
    
    If the Trustee resigns or is removed, the Board (or if a Change in Control
    has occurred, the Board with Written Consent of Participants) shall appoint
    a successor by the effective date of such resignation or removal. If no such
    appointment has been made or if the Board and such participants are unable
    to so agree upon a successor Trustee within sixty (60) days after such
    resignation ore removal, the Trustee may apply to a court of competent
    jurisdiction for appointment of a successor or for instructions. All
    expenses including attorney's fees of the Trustee in connection with the
    proceeding shall be allowed as administrative expenses of the Trust.
    
    
    
    "Written Consent of Participants" shall mean consent in writing by seventy
    five percent (75%) of all Plan participants who are receiving or are
    eligible for a benefit under one or more of the Plans on the date of the
    Change in Control. Each participant shall be counted only once in
    determining the percentage, regardless of the number of Plans or Other
    Contracts in which the participant participates.

    

 2. Appointment of Successor

    

    The Board (or if a Change in Control has occurred, the Board with Written
    Consent of Participants) may appoint any state or national bank that is
    unrelated to all Participating Employers as a successor to replace the
    Trustee upon resignation or removal. The appointment shall be effective when
    accepted in writing by the new Trustee, who shall have all of the rights and
    powers of the former Trustee including ownership rights in the Trust assets.
    The former Trustee shall execute any instrument necessary or reasonable
    requested by the Board or the successor Trustee to evidence the transfer.
    
    
    
    The successor Trustee need not examine the records and acts of any prior
    Trustee and may retain or dispose of existing Trust assets, subject to
    Article II. The successor Trustee shall not be responsible for and the
    Participating Employers shall indemnify and defend the successor Trustee
    from any claim or liability because of any action or inaction of any prior
    Trustee or any other past event, any pre-existing condition, or any
    pre-existing condition, or any pre-existing assets.

    

 3. Accountings; Continuity

    

    A Trustee who resigns or is removed shall submit a final accounting to the
    Administrative Committee within sixty (60) days following notice of its
    resignation or removal. The accounting shall be received and settled as
    provided in 3.5 for regular accountings.
    
    
    
    No resignation or removal of the Trustee or change in identity of the
    Trustee for any reason shall cause a termination of any Plan, Other Contract
    or this Trust.





GENERAL PROVISIONS



 1. Interests Not Assignable

    

    The interest of a participant in the Trust fund may not be assigned, seized
    by legal process, transferred or subjected to the claims of the
    participant's creditors in any way.
    
    
    
    No Participating Employer may create a security interest in the Trust fund
    in favor of any of its creditors. The Trustee shall not make payments from
    the Trust fund of any amounts to creditors of the Participating Employer who
    are not Plan participants, except as provided in 5.2.
    
    The participants shall have no interest in the assets of the Trust fund
    beyond the right to receive payment from such assets of Plan benefits, and
    reimbursement of expenses. During insolvency administration, the
    participants' rights to assets held in the applicable Subtrust shall not be
    superior to those of any other general creditor of the Participating
    Employer.
    
    
    
    Notwithstanding any other provision in this Trust, a participant is a
    general creditor of the Participating Employer and has no greater rights
    against the Participating Employer in insolvency than does a general
    creditor.

    

 2. Amendment

    

    The Company, by action of the Board and the Trustee, may amend this Trust at
    any time by a written instrument executed by both parties. Following a
    Change in Control, any amendment of this Trust must receive the Written
    Consent of Participants.

    

 3. Applicable Law

    

    This Trust shall be construed according to the laws of Oregon except as
    preempted by federal law.

    

 4. Agreement Binding on All Parties

    

    This agreement shall be binding upon the heirs, personal representatives,
    successors and assigns of any and all present and future parties.

    

 5. Notices and Directions

    

    Any notice or direction under this Trust may be oral, followed by a written
    communication, and shall be effective when actually received or, if mailed,
    when deposited postpaid as first-class mail. Mail to a party shall be
    directed to the address stated in this Trust or to such other address as
    either party may specify by notice to the other party. Notices to the Board
    shall be sent to the address of the Company. Notices to participants who
    have submitted claims under 3.2 shall be mailed to the address shown in the
    claim submission.

    

 6. No Implied Duties



The duties of the Trustee shall be those stated in this Trust, and no other
duties shall be implied.



Company: PORTLAND GENERAL ELECTRIC COMPANY



By: /s/Arleen N. Barnett

Arleen N. Barnett

Its: Vice President



Executed: March 19 , 2003



Trustee: WACHOVIA BANK, N.A.



By: /s/John N. Smith III

Its: Senior Vice President



Executed: March 17 , 2003



 

Exhibit A



Assumptions and Methodology for



Calculation Required Under 2.2-2 and 2.3



 

1. The liability will be calculated using two different assumptions as to when
the employee receives a Change in Control benefit:



a) As of the date of a Potential Change in Control.



b) Six (6) months after the date of Potential Change in Control assuming future
compensation continues at current levels.



The "Benefit Liability" will be the greater of the liabilities calculated in
accordance with a) and b) above.



2. Calculations will be based upon the most valuable optional form of payment
available to the participant.



3. The discount rate to be used to calculate all present values as of the date
of a Potential Change in Control will be the then current Pension Benefit
Guaranty Corporation immediate annuity rate for a non multi-employer plan.



4. No mortality is assumed prior to the commencement of benefits. Future
mortality is assumed to occur in accordance with the 1983 Group Annuity Table
Male rates after the commencement of benefits.



5. Where left undefined by 1. through 4. above, calculations will be performed
in accordance with generally accepted actuarial principles.



6. For the purposes of projecting deferral account balances, Moody's bond rate
is assumed to remain at the last published rate prior to the date of Potential
Change in Control.